Appeal, as limited by the People’s brief, from so much of an order of the Supreme Court, Queens County, dated December 16, 1975, as, upon reargument, adhered to a prior determination granting defendant-respondent’s motion to dismiss the indictment against him, with leave to resubmit. Order affirmed insofar as appealed from. We note that in granting the motion for leave to reargue after the time to appeal from the prior determination had expired, the Criminal Term exceeded its powers (see CPL 460.10, subd 1). Such practice cannot be used to extend the time to appeal, which had expired before the motion for reargument was made. Latham, J. P., Shapiro, Hawkins and Suozzi, JJ., concur.